Title: To James Madison from Edmund Randolph, 22 February 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Pettus’s Feby. 22. 1783.
I easily conceive the difficulty if not impracticability of devising some middle mode, in which the various opinions of the states concerning the assessment of lands can be brought to coincide. The evil of miscarrying in the attempt, tho’ it may perhaps ultimately affect Virginia, may be remedied with respect to the American interest in general, by satisfying the different legislatures, that a new scheme for adjusting the united fund must be adopted. But so earnest will our countrymen be in the retention of the old form, that, I fear, nothing less than a full and clear state from congress or yourselves, of the many obstacles, which occur, will convert them to the adoption of a new plan, and a cession of the 5. percent.
The reports, which have circulated for a few days past, of the appearance of a british fleet in the bay, were founded on the ship or two, which have hitherto obstructed Mr. J’s departure.
I am informed, that the executive are now employed in the appropriation of the recruiting money: but cannot assign a reason for the delay until this time.
As a farmer, I have much to complain of violent and excessive rains, which have fallen throughout this winter. The necessary preparations for the early crops have not, I believe been made any where, and a scanty harvest this year will amount to almost a famine next in our neighbourhood. At this time one snow would create greater havock among the cattle of Henrico than the enemy so scarce is provender.
The terrors, which led  to resign, are too powerful for McCl——g to incounter: and the precariousness of the office increases the impediments in a compound rate. He shall be apprized of them, according to th[e] request, contained in your favor of the 7. inst.
